
	
		II
		112th CONGRESS
		1st Session
		S. 8
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Reid (for himself,
			 Mr. Durbin, Mr.
			 Brown of Ohio, Mr. Bennet,
			 Mrs. Gillibrand,
			 Mr. Coons, Mrs.
			 Boxer, Mr. Lautenberg,
			 Mr. Begich, and Mr. Akaka) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Foreign Relations
		
		A BILL
		To strengthen America's national
		  security.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Tough and Smart National Security
			 Act.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)ensure that
			 members of the Armed Forces, particularly those serving in Afghanistan and
			 Iraq, and veterans get the support they need and deserve;
			(2)work with the
			 President to attack al Qaeda and other terrorist groups with a comprehensive
			 military, intelligence, homeland security, law enforcement, and diplomatic
			 strategy;
			(3)confront the
			 nuclear threat from Iran and North Korea;
			(4)enhance the tools
			 of the United States Government for pursuing key national security interests,
			 including fighting terrorism, preventing failed states, thwarting global
			 pandemics, promoting democracy and development, securing nuclear materials and
			 preventing nuclear proliferation, and combating narco-trafficking and
			 drug-related violence around the world, including along our border with Mexico;
			 and
			(5)reform
			 cybersecurity policy to prevent cyber attacks on the United States Government
			 and critical infrastructure, protect privacy and civil liberties, and implement
			 mechanisms necessary to avert and respond to catastrophic cyber
			 incidents.
			
